Citation Nr: 0114682	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a June 2000 rating decision, the RO denied, inter alia, 
claims that were characterized as whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for hepatitis C, colitis, and 
peripheral neuropathy due to herbicide (Agent Orange) 
exposure.  As noted below, claims for service connection for 
these disorders, along with claims for other disorders, were 
denied by the RO in its June 1997 rating decision, after 
which the veteran submitted a timely notice of disagreement 
(NOD) therewith.  The RO, however, has not as of this date 
furnished him with a statement of the case (SOC) in response 
to that NOD.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In addition, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  It is the RO's responsibility, however, to 
ensure that all appropriate development is undertaken in this 
case.  In particular, the Board is of the opinion that 
another VA examination with regard to the veteran's PTSD 
would be helpful.  The report of an April 1997 VA examination 
shows that PTSD was diagnosed; this examination, however, was 
conducted prior to the development of evidence pertaining to 
purported stressors.  While a private health care provider 
has furnished a nexus between the veteran's service and his 
diagnosis of PTSD, the Board believes that examination by VA, 
in which the potential nexus between his service and his 
diagnosis of PTSD is considered, would be of significant 
probative value.  See 38 C.F.R. § 3.304(f) (2000). 

Moreover, additional due process development is required with 
regard to the various other claims for service connection 
that were denied by the RO in June 1997.  In June 1998 the 
veteran submitted a timely disagreement with those denials, 
but an SOC on those issues has not been provided.  Those 
issues must accordingly be remanded in order for the RO to 
take such action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1998.  After securing any and all 
necessary releases, the RO should obtain 
all records of such treatment.

2.  The veteran should be requested to 
identify any and all events that he 
believes caused him to experience PTSD.  
The RO is to request that he be as 
specific as possible as to these events; 
e.g., he should be requested to provide 
specific names, dates, and places with 
regard to each incident he identifies as 
a stressor event.

3.  Upon receipt of any such information 
from the veteran, the RO should request 
that occurrence of the specific stressor 
event be verified, as best as possible, 
by 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.

4.  Following completion of the above 
actions, the veteran should be afforded a 
VA PTSD examination in order to ascertain 
whether PTSD is currently manifested and, 
if so, to determine whether the presence 
of that disorder is due to stressor 
events experienced during the veteran's 
service.  The examiner is to review the 
veteran's claims folder prior to this 
examination, and identify any and all 
specific events that occurred during the 
veteran's service that could provide a 
basis for a diagnosis of PTSD.  The 
examiner, should he or she find that PTSD 
is in fact manifested, is to indicate on 
the examination report which stressor 
event(s) precipitated the occurrence of 
that disorder.  All tests indicated are 
to be conducted at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

7.  The RO should also provide the 
veteran and his representative with an 
SOC with regard to the issues of 
entitlement to service connection for 
hepatitis C, claimed as liver disease; 
entitlement to service connection for 
colitis; entitlement to service 
connection for decreased libido as a 
result of herbicide exposure; entitlement 
to service connection for decreased 
memory as a result of herbicide exposure; 
and entitlement to service connection for 
peripheral neuropathy as a result of 
herbicide exposure.  All appellate 
procedures should then be followed.

8.  Thereafter, the case should be 
returned to the Board, if in order, for 
appellate consideration of all claims for 
which appellate status has been 
established and which remain denied by 
VA.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause can result in 
adverse action with regard to his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





